Title: From George Washington to Major Benjamin Tallmadge, 8 March 1780
From: Washington, George
To: Tallmadge, Benjamin


          
            Dear Sir,
            Head Quarters Morris Town March 8th 1780
          
          I have received your favor[s] of the 20th and 26th Feby Inclosed you will find an acceptance of Capt. Shethars Resignation, which ought of right to have been indorsed upon his Commission—I shall be glad to be informed whether the interposition of the Civil authority in regard to granting and extending furloughs is confined to the State of Jersey, because I would take occasion to mention the matter to the Governors of the States where such proceedings have happened—I forwarded Mr Campbells letter to him.
          I have never received any directions from the Board of War to call upon otis & Henly for a supply of Cloathing for the 2d Regt of Cavalry—on the contrary—I wrote to the Board on the 15th Jany last in consequence of Capt. Edgars application, and a[d]vised them to give orders to Otis & Henly to have cloathing made up for a full regiment—telling them at the same time,

that if the Regiment should not be recruited to its complement, the overplus cloathing might be kept or delivered to some other Corps—having heard nothing since—I concluded the matter had been done—but I shall upon your letter, write immediately to the Board that if there has been any misapprehension, they may take occasion to give their orders without delay—C. Seniors letter of the 27th Feby transmitted to me by Lt Brewster came safely to hand. I am Dr Sir Your most obet servt
          
            Go: Washington
          
        